Exhibit 10.5

 

ASSIGNMENT AND CONTRIBUTION AGREEMENT

 

THIS ASSIGNMENT AGREEMENT (this “Agreement”), is entered into on December 1,
2016, by and between __________________________ (the “Assignor”) and Coordinates
Collection, Inc., a Delaware Corporation (the “Assignee”), hereinafter
collectively referred to as (the “Parties”).

 

WHEREAS, Assignor desires to contribute and assign all rights and title to all
intellectual property of Coordinates Collection, Inc., to Assignee.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the adequacy of which is hereby acknowledged, the
parties hereto agree as follows:

 

1.ASSIGNMENT. As of the date of this Agreement, the Assignor hereby absolutely,
irrevocably and unconditionally assigns, conveys, contributes and transfers to
the Assignee all of the rights and interests to all of the intellectual property
owned by the Assignor, and the Assignee accepts such assignment.

 

2.ADDITIONAL DOCUMENTS. The Assignor agrees to take such further action and to
execute and deliver, or cause to be executed and delivered, any and all other
documents which are, in the opinion of the Assignee or its counsel, necessary to
carry out the terms and conditions of the Assignment effected by the Agreement.

 

3.EFFECTIVE DATE AND COUNTERPART SIGNATURE. This Agreement shall be effective as
of the date first written above. This Agreement, and acceptance of same, may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
Confirmation of execution by telex or by telecopy or telefax of a facsimile
signature page shall be binding upon that party so confirming.

 

4.RELEASE. Assignor, and his heirs, successors, and assigns, hereby releases and
forever discharges Assignee and its heirs, successors, and assigns, from any and
all compensation, claims, demands, damages, actions, causes of action, or suits
of any kind or nature, known or unknown, existing now or in the future against
Assignee as they relate to the intellectual property of Coordinates Collection,
Inc. By signing this Agreement, Assignor represents that he is entering into
this Agreement in all capacities, and that he has full power, authority and
competence to execute and deliver this Agreement and to contribute the
intellectual property, that each of the statements herein are true and correct,
that the undersigned requires no further information to evaluate the
advisability of the transactions contemplated hereby. The Assignor hereby
represents to the Assignee that: (i) he is the sole owner of the intellectual
property listed in Exhibit A and that no third party has any claim to the
intellectual property, and (ii) he has consulted with counsel or has been
afforded the opportunity to consult with counsel with respect to the execution
and delivery of this Agreement and has been fully apprised of the consequences
hereof.

 

   

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

ASSIGNOR:   ASSIGNEE:           Coordinates Collection, Inc.           Signed:  
  Signed:           By:           Title:    

 

   

 

 

 

EXHIBIT A

 

   

 